                Case 2:18-cv-01543-JLR Document 155 Filed 05/10/19 Page 1 of 3




 1                                                          THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9    BOMBARDIER INC.,
                                                      2:18-cv-1543 JLR
10                                 Plaintiff,
                                                      STIPULATED NOTICE OF AGREEMENT
11    v.                                              TO EXTEND TIME FOR DEFENDANT
                                                      MITSUBISHI AIRCRAFT CORPORATION
12    MITSUBISHI AIRCRAFT                             TO ANSWER PLAINTIFF’S FIRST
      CORPORATION, MITSUBISHI                         AMENDED VERIFIED COMPLAINT
13    AIRCRAFT CORPORATION AMERICA,
      INC., et al.,
14

15                                 Defendants.

16

17           Defendant Mitsubishi Aircraft Corporation (“MITAC”) and Plaintiff Bombardier Inc.

18   (“Bombardier”) and, by and through their respective counsel of record, hereby notify the Court

19   that they have agreed to extend the deadline for MITAC to file its Answer and Counterclaim to

20   Plaintiff’s First Amended Verified Complaint to May 21, 2019.

21

22

23

24

25

26
                                                                                   Perkins Coie LLP
     STIPULATED NOTICE OF AGREEMENT TO EXTEND TIME                            1201 Third Avenue, Suite 4900
     TO ANSWER PLAINTIFF’S AMENDED COMPLAINT                                    Seattle, WA 98101-3099
     (NO. 18-CV-1543 JLR) – 1                                                     Phone: 206.359.8000
     33235-0021/LEGAL144373551.1
                                                                                   Fax: 206.359.9000
                Case 2:18-cv-01543-JLR Document 155 Filed 05/10/19 Page 2 of 3




 1           RESPECTFULLY SUBMITTED this 9th day of May 2019.

 2    s/ Brian F. McMahon                       s/Mary Z. Gaston
      John Denkenberger, WSBA No. 25907         Jerry A. Riedinger, WSBA No. 25828
 3    Brian F. McMahon, WSBA No. 45739          Mack H. Shultz, WSBA No. 27190
      Christensen O’Connor Johnson Kindness     James Sanders, WSBA No. 24565
 4    PLLC                                      Mary Z. Gaston, WSBA No. 27258
      1201 Third Avenue, Suite 3600             Shylah R. Alfonso, WSBA No. 33138
 5    Seattle, WA 98101-3029                    Perkins Coie LLP
      Telephone: 206.682.8100                   1201 Third Avenue, Suite 4900
 6    Facsimile: 206.224.0779                   Seattle, WA 98101-3099
      E-mail: john.denkenberger@cojk.com,       Telephone: 206.359.8000
 7    E-mail: brian.mcmahon@cojk.com            Facsimile: 206.359.9000
                                                E-mail: JRiedinger@perkinscoie.com
 8    Attorneys for Plaintiff Bombardier Inc.   E-mail: MShultz@perkinscoie.com
                                                E-mail: MGaston@perkinscoie.com
 9
                                                Attorneys for Defendant Mitsubishi Aircraft
10                                              Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                            Perkins Coie LLP
     STIPULATED NOTICE OF AGREEMENT TO EXTEND TIME TO                  1201 Third Avenue, Suite 4900
     ANSWER PLAINTIFF’S AMENDED COMPLAINT                                Seattle, WA 98101-3099
     (NO. 18-CV-1543 JLR) – 2                                              Phone: 206.359.8000
     33235-0021/LEGAL144373551.1
                                                                            Fax: 206.359.9000
                Case 2:18-cv-01543-JLR Document 155 Filed 05/10/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2           I certify under penalty of perjury that on May 10, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5

 6    DATED this 10th day of May 2019.                    s/Mary Z. Gaston
                                                          Mary Z. Gaston, WSBA No. 27258
 7                                                        Perkins Coie LLP
                                                          1201 Third Avenue, Suite 4900
 8                                                        Seattle, WA 98101-3099
                                                          Telephone: 206.359.8000
 9                                                        Facsimile: 206.359.9000
                                                          E-mail: MGaston@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 JLR) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     33235-0021/LEGAL144373551.1
                                                                                       Fax: 206.359.9000
